--------------------------------------------------------------------------------


ATLAS PIPELINE PARTNERS REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT is dated as of December 20, 2005 (the
“Agreement”), by and among ATLAS PIPELINE PARTNERS, L.P., a Delaware limited
partnership (the “Partnership”), and ATLAS PIPELINE PARTNERS FINANCE
CORPORATION, a Delaware corporation (the “Finance Co” and, together with the
Partnership, the “Issuers”), the subsidiaries of the Partnership named in
Schedule I hereto (each individually, a “Guarantor” and collectively, the
“Guarantors”), and the several purchasers named in Schedule II hereto (the
“Initial Purchasers”), for whom Wachovia Capital Markets, LLC and Bank of
America Securities LLC are acting as Representatives (in such capacity, the
“Representatives”).


The Issuers, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated December 15, 2005 (the “Purchase Agreement”), which
provides for the sale by the Issuers to the Initial Purchasers of $250,000,000
aggregate principal amount of the Issuers’ 8⅛% Senior Notes due 2015 (including
the unconditional guarantees thereof on an unsecured senior basis as to
principal, premium, if any, and interest by the Guarantors, the “Securities”).
As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
the Issuers have agreed to provide to the Initial Purchasers and their direct
and indirect transferees the registration rights set forth in this Agreement.
The execution and delivery of this Agreement is a condition to the Initial
Purchasers’ obligations under the Purchase Agreement.


In consideration of the foregoing, the parties hereto agree as follows:


1.      Definitions. As used in this Agreement, the following terms shall have
the following meanings:


“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.


“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.


“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.


“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.


“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.


“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.


--------------------------------------------------------------------------------


 
“Exchange Securities” shall mean senior notes issued by the Issuers and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.


“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors.


“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.


“Initial Purchasers” shall have the meaning set forth in the preamble.


“Indenture” shall mean the Indenture relating to the Securities dated as of
December 20, 2005 among the Issuers, the Guarantors and Wachovia Bank, National
Association, as trustee, and as the same may be amended from time to time in
accordance with the terms thereof.


“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities owned directly or
indirectly by the Company or any of its affiliates shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount.


“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.


“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.


“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement or “free-writing prospectus” (as
defined in Rule 405 under the Securities Act), including a prospectus supplement
or free-writing prospectus with respect to the terms of the offering of any
portion of the Registrable Securities covered by a Shelf Registration Statement,
and by all other amendments and supplements to such prospectus, and in each case
including any document incorporated by reference therein.
 
2

--------------------------------------------------------------------------------


 
“Purchase Agreement” shall have the meaning set forth in the preamble.


“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has been declared effective under the Securities Act
and such Securities have been exchanged or disposed of pursuant to such
Registration Statement, (ii) when such Securities are eligible to be sold
pursuant to Rule 144(k) (or any similar provision then in force, but not Rule
144A) under the Securities Act or (iii) when such Securities cease to be
outstanding.


“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuers with this Agreement, including, without
limitation, (i) all SEC, stock exchange or National Association of Securities
Dealers, Inc. registration and filing fees, (ii) all fees and expenses incurred
in connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of counsel for any Underwriters or Holders in
connection with blue sky qualification of any Exchange Securities or Registrable
Securities), (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus and any amendments or supplements thereto, any
underwriting agreements, securities sales agreements or other similar agreements
and any other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Issuers and, in the case of a Shelf
Registration Statement, the reasonable fees and disbursements of one counsel for
the Holders (which counsel shall be selected by the Majority Holders and which
counsel may also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent public accountants of the Issuers, including
the expenses of any special audits or “comfort” letters required by or incident
to the performance of and compliance with this Agreement, but excluding fees and
expenses of counsel to the Underwriters (other than fees and expenses set forth
in clause (ii) above) or the Holders and underwriting discounts and commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.


“Registration Statement” shall mean any registration statement of the Issuers
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and any document incorporated by reference therein.
 
3

--------------------------------------------------------------------------------


 
“SEC” shall mean the Securities and Exchange Commission.


“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.


“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.


“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.


“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers that covers all the Registrable Securities (but no other securities
unless approved by the Holders whose Registrable Securities are to be covered by
such Shelf Registration Statement) on an appropriate form under Rule 415 under
the Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.


“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.


“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.


“Underwriter” shall have the meaning set forth in Section 3 hereof.


“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.


2.      Registration Under the Securities Act. (a)  To the extent not prohibited
by any applicable law or applicable interpretations of the Staff of the SEC, the
Issuers shall use their reasonable best efforts to (i) cause to be filed an
Exchange Offer Registration Statement by April 19, 2006 covering an offer to the
Holders to exchange all the Registrable Securities for Exchange Securities and
(ii) cause such Exchange Offer Registration Statement to be declared effective
under the Securities Act by July 18, 2006. The Issuers shall commence the
Exchange Offer promptly after the Exchange Offer Registration Statement is
declared effective by the SEC and use their reasonable best efforts to complete
the Exchange Offer not later than August 17, 2006.


The Issuers shall commence the Exchange Offer by mailing the related Prospectus,
appropriate letters of transmittal and other accompanying documents to each
Holder stating, in addition to such other disclosures as are required by
applicable law,
 
4

--------------------------------------------------------------------------------





 
(i)
that the Exchange Offer is being made pursuant to this Agreement and that all
Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;




 
(ii)
the dates of acceptance for exchange (which shall be a period of at least 20
Business Days from the date such notice is mailed) (the “Exchange Dates”);




 
(iii)
that any Registrable Security not tendered will remain outstanding and continue
to accrue interest but will not retain any rights under this Agreement;




 
(iv)
that any Holder electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to surrender such Registrable Security,
together with the appropriate letters of transmittal, to the institution and at
the address (located in the Borough of Manhattan, The City of New York) and in
the manner specified in the notice, prior to the close of business on the last
Exchange Date; and




 
(v)
that any Holder will be entitled to withdraw its election, not later than the
close of business on the last Exchange Date, by sending to the institution and
at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Securities exchanged.



As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Issuers that (i) any Exchange Securities to be received by
it will be acquired in the ordinary course of its business, (ii) at the time of
the commencement of the Exchange Offer it has no arrangement or understanding
with any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Securities in violation of the provisions of the
Securities Act, (iii) it is not an “affiliate” (within the meaning of Rule 405
under Securities Act) of the Issuers or any Guarantor and (iv) if such Holder is
a broker-dealer that will receive Exchange Securities for its own account in
exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, then such Holder will deliver a
Prospectus in connection with any resale of such Exchange Securities.


As soon as practicable after the last Exchange Date, the Issuers and the
Guarantors shall
 
5

--------------------------------------------------------------------------------





 
(i)
accept for exchange Registrable Securities or portions thereof validly tendered
and not properly withdrawn pursuant to the Exchange Offer; and




 
(ii)
deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuers and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.



The Issuers shall use their reasonable best efforts to complete the Exchange
Offer as provided above and shall comply with the applicable requirements of the
Securities Act, the Exchange Act and other applicable laws and regulations in
connection with the Exchange Offer. The Exchange Offer shall not be subject to
any conditions, other than that the Exchange Offer does not violate any
applicable law or applicable interpretations of the Staff of the SEC.


(b)      In the event that (i) the Issuers determine that the Exchange Offer
Registration provided for in Section 2(a) above is not available or may not be
completed as soon as practicable after the last Exchange Date because of a
change in law or SEC policy after the issue date of the Registrable Securities,
(ii) for any reason the Exchange Offer is not consummated by August 17, 2006, or
if such day is not a Business Day, on or prior to the first Business Day
thereafter, (iii) upon completion of the Exchange Offer any Initial Purchaser
shall so request in connection with any offering or sale of Registrable
Securities, or (iv) any Holder notifies us following the consummation of the
Exchange Offer that (A) it is not permitted under law or SEC policy to
participate in the Exchange Offer; (B) it cannot publicly resell exchange
Registrable Securities without delivering a Prospectus, and the Prospectus
contained in the Exchange Offer Registration Statement is not appropriate or
available for resales by that Holder or (C) it is a broker-dealer and holds
Registrable Securities that it has not exchanged and that it acquired directly
from us or one of our affiliates, then in addition to or in lieu of conducting
the Exchange Offer, the Issuers and the Guarantors shall file a Shelf
Registration Statement providing for the sale of all the Registrable Securities
by the Holders thereof and to have such Shelf Registration Statement declared
effective by the SEC.


In the event that the Issuers are required to file a Shelf Registration
Statement pursuant to clause (iii) of the preceding sentence, the Issuers shall
to file and have declared effective by the SEC both an Exchange Offer
Registration Statement pursuant to Section 2(a) with respect to all Registrable
Securities and a Shelf Registration Statement (which may be a combined
Registration Statement with the Exchange Offer Registration Statement) with
respect to offers and sales of Registrable Securities held by the Initial
Purchasers after completion of the Exchange Offer.


The Issuers agree to use their reasonable best efforts (i) to file the Shelf
Registration Statement by the 30th day after they become obligated to make the
filing, (ii) to cause the registration statement to become effective within 60
days after such filing and (iii) to keep the Shelf Registration Statement
continuously effective until the expiration of the period referred to in Rule
144(k) under the Securities Act with respect to the Registrable Securities or
such shorter period that will terminate when all the Registrable Securities
covered by the Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement (the “Shelf Effectiveness Period”). The Issuers and the
Guarantors further agree to supplement or amend the Shelf Registration Statement
and the related Prospectus if required by the rules, regulations or instructions
applicable to the registration form used by the Issuers for such Shelf
Registration Statement or by the Securities Act or by any other rules and
regulations thereunder for shelf registration or if reasonably requested by a
Holder of Registrable Securities with respect to information relating to such
Holder, and to use their reasonable best efforts to cause any such amendment to
become effective and such Shelf Registration Statement and Prospectus to become
usable as soon as thereafter practicable. The Issuers and the Guarantors agree
to furnish to the Holders of Registrable Securities copies of any such
supplement or amendment promptly after its being used or filed with the SEC.
 
6

--------------------------------------------------------------------------------


 
(c)      The Issuers shall pay all Registration Expenses in connection with the
registration pursuant to Section 2(a) and Section 2(b) hereof. Each Holder shall
pay all underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.


(d)      An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC.


In the event that (i) the Exchange Offer is not completed, (ii) the Shelf
Registration Statement, if required hereby, is not declared effective, (iii) the
Exchange Offer Registration Statement is not filed, (iv) the Exchange Offer
Registration Statement is not effective, (v) the Shelf Registration Statement is
not filed or (vi) the Exchange Offer Registration Statement or the Shelf
Registration Statement is declared effective, but thereafter, subject to certain
exceptions, ceases to be effective or usable in connection with the Exchange
Offer or resales of any Registrable Securities registered under the Shelf
Registration Statement (each such event referred to in clauses (i) through (vi)
a “Registration Default”), by within the time limits set forth in Sections 2(a)
and 2(b) above, as applicable, additional interest in the form of additional
cash interest (“Additional Interest”) will accrue on the Registrable Notes
required to be registered on a Shelf Registration. The rate of Additional
Interest will be 0.25% per annum for the first 90-day period immediately
following the occurrence of a Registration Default, increasing by an additional
0.25% per annum with respect to each subsequent 90-day period up to a maximum
amount of Additional Interest of 1.00% per annum, from and including the date on
which any such Registration Default shall occur to, but excluding, the earlier
of (1) the date on which all Registration Defaults have been cured or (2) the
date on which such Registrable Note ceases to be a Registrable Note or otherwise
become freely transferable by Holders other than affiliates of the Issuers
without further registration under the Securities Act.


Without limiting the remedies available to the Initial Purchasers and the
Holders, the Issuers acknowledge that any failure by the Issuers to comply with
their obligations under Section 2(a) and Section 2(b) hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Issuers’ and the Guarantors’ obligations under
Section 2(a) and Section 2(b) hereof.
 
7

--------------------------------------------------------------------------------


 
3.      Registration Procedures. In connection with their obligations pursuant
to Section 2(a) and Section 2(b) hereof, the Issuers shall as expeditiously as
possible


(a)  prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (x) shall be selected by the Issuers,
(y) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Securities by the selling Holders thereof and (z) shall comply as to
form in all material respects with the requirements of the applicable form and
include all financial statements required by the SEC to be filed therewith; and
use their reasonable best efforts to cause such Registration Statement to become
effective and remain effective for the applicable period in accordance with
Section 2 hereof;


(b)  prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;


(c)  in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, to counsel for the Initial Purchasers, to counsel for such Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, including each
preliminary Prospectus, and any amendment or supplement thereto, in order to
facilitate the sale or other disposition of the Registrable Securities
thereunder; and the Issuers consent to the use of such Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
selling Holders of Registrable Securities and any such Underwriters in
connection with the offering and sale of the Registrable Securities covered by
and in the manner described in such Prospectus or any amendment or supplement
thereto in accordance with applicable law;


(d)  use their reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities covered by a Registration
Statement shall reasonably request in writing by the time the applicable
Registration Statement is declared effective by the SEC; cooperate with the
Holders in connection with any filings required to be made with the National
Association of Securities Dealers, Inc.; and do any and all other acts and
things that may be reasonably necessary or advisable to enable each Holder to
complete the disposition in each such jurisdiction of the Registrable Securities
owned by such Holder; provided that neither Issuer shall be required to (i)
qualify as a foreign corporation or other entity or as a dealer in securities in
any such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not so
subject;
 
8

--------------------------------------------------------------------------------




(e)   in the case of a Shelf Registration, notify each Holder of Registrable
Securities, counsel for such Holders and counsel for the Initial Purchasers
promptly and, if requested by any such Holder or counsel, confirm such advice in
writing (i) when a Registration Statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective, (ii) of
any request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement and Prospectus or for additional
information after the Registration Statement has become effective, (iii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iv) if, between the effective date of a
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of any Issuer or Guarantor
contained in any underwriting agreement, securities sales agreement or other
similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if any
Issuer or any Guarantor receives any notification with respect to the suspension
of the qualification of the Registrable Securities for sale in any jurisdiction
or the initiation of any proceeding for such purpose, (v) of the happening of
any event during the period a Shelf Registration Statement is effective that
makes any statement made in such Registration Statement or the related
Prospectus untrue in any material respect or that requires the making of any
changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading and (vi) of any determination by any Issuer
that a post-effective amendment to a Registration Statement would be
appropriate;


(f)   use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;


(g)   in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without any documents
incorporated therein by reference or exhibits thereto, unless requested);


(h)   in the case of a Shelf Registration, cooperate with the selling Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as the selling Holders may reasonably request at least one
Business Day prior to the closing of any sale of Registrable Securities;

9

--------------------------------------------------------------------------------




(i)   in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(e)(v) hereof, use their reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Issuers shall notify the
Holders of Registrable Securities to suspend use of the Prospectus as promptly
as practicable after the occurrence of such an event, and such Holders hereby
agree to suspend use of the Prospectus until the Issuers have amended or
supplemented the Prospectus to correct such misstatement or omission;


(j)   a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus or of any document that is to be incorporated by reference into
a Registration Statement or a Prospectus after initial filing of a Registration
Statement, provide copies of such document to the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, to the Holders of
Registrable Securities and their counsel) and make such of the representatives
of the Issuers as shall be reasonably requested by the Initial Purchasers or
their counsel (and, in the case of a Shelf Registration Statement, the Holders
of Registrable Securities or their counsel) available for discussion of such
document; and the Issuers shall not, at any time after initial filing of a
Registration Statement, file any Prospectus, any amendment of or supplement to a
Registration Statement or a Prospectus, or any document that is to be
incorporated by reference into a Registration Statement or a Prospectus, of
which the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Holders of Registrable Securities and their counsel)
shall not have previously been advised and furnished a copy or to which the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Holders or their counsel) shall object;


(k)   obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;


(l)   cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

10

--------------------------------------------------------------------------------




(m)   in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities (an “Inspector”),
any Underwriter participating in any disposition pursuant to such Shelf
Registration Statement, and attorneys and accountants designated by the Holders,
at reasonable times and in a reasonable manner, all pertinent financial and
other records, documents and properties of the Issuers and the Guarantors, and
cause the respective officers, directors and employees of the Issuers and the
Guarantors to supply all information reasonably requested by any such Inspector,
Underwriter, attorney or accountant in connection with a Shelf Registration
Statement; provided that if any such information is identified by the Issuers as
being confidential or proprietary, each Person receiving such information shall
take such actions as are reasonably necessary to protect the confidentiality of
such information to the extent such action is otherwise not inconsistent with,
an impairment of or in derogation of the rights and interests of any Inspector,
Holder or Underwriter);


(n)   in the case of a Shelf Registration, use their reasonable best efforts to
cause all Registrable Securities to be listed on any securities exchange or any
automated quotation system on which similar securities issued or guaranteed by
any Issuer or any Guarantor are then listed if requested by the Majority
Holders, to the extent such Registrable Securities satisfy applicable listing
requirements;


(o)   if reasonably requested by any Holder of Registrable Securities covered by
a Registration Statement, promptly incorporate in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as the
Issuers have received notification of the matters to be incorporated in such
filing; and


(p)   in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
requested by the Holders of a majority in principal amount of the Registrable
Securities being sold) in order to expedite or facilitate the disposition of
such Registrable Securities including, but not limited to, an Underwritten
Offering and in such connection, (i) to the extent possible, make such
representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Partnership and its
subsidiaries, the Registration Statement, Prospectus and documents incorporated
by reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (ii) obtain
opinions of counsel to the Issuers (which counsel and opinions, in form, scope
and substance, shall be reasonably satisfactory to the Holders and such
Underwriters and their respective counsel) addressed to each selling Holder and
Underwriter of Registrable Securities, covering the matters customarily covered
in opinions requested in underwritten offerings, (iii) obtain “comfort” letters
from the independent certified public accountants of the Issuers (and, if
necessary, any other certified public accountant of any subsidiary of the
Issuers or any Guarantor, or of any business acquired by the Issuers or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each selling Holder
and Underwriter of Registrable Securities, such letters to be in customary form
and covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings and (iv) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Issuers made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in an underwriting agreement.

11

--------------------------------------------------------------------------------


 
In the case of a Shelf Registration Statement, the Issuers may require each
Holder of Registrable Securities to furnish to the Issuers such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Issuers may from time to time reasonably request
in writing.


In the case of a Shelf Registration Statement, each Holder of Registrable
Securities agrees that, upon receipt of any notice from the Issuers of the
happening of any event of the kind described in Section 3(e)(iii) or 3(e)(v)
hereof, such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to a Registration Statement until such Holder’s receipt of
the copies of the supplemented or amended Prospectus contemplated by Section
3(i) hereof and, if so directed by the Issuers, such Holder will deliver to the
Issuers all copies in its possession, other than permanent file copies then in
such Holder’s possession, of the Prospectus covering such Registrable Securities
that is current at the time of receipt of such notice.


If the Issuers shall give any such notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Issuers shall
extend the period during which the Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions. The Issuers may give any such
notice only twice during any 365-day period and any such suspensions shall not
exceed 30 days for each suspension and there shall not be more than two
suspensions in effect during any 365-day period.

12

--------------------------------------------------------------------------------


 
The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment banker or investment
bankers and manager or managers (the “Underwriters”) that will administer the
offering will be selected by the Majority Holders of the Registrable Securities
included in such offering.


4.      Participation of Broker-Dealers in Exchange Offer.  (a)  The Staff of
the SEC has taken the position that any broker-dealer that receives Exchange
Securities for its own account in the Exchange Offer in exchange for Securities
that were acquired by such broker-dealer as a result of market-making or other
trading activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.


The Issuers understand that it is the Staff’s position that if the Prospectus
contained in the Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Securities, without naming
the Participating Broker-Dealers or specifying the amount of Exchange Securities
owned by them, such Prospectus may be delivered by Participating Broker-Dealers
to satisfy their prospectus delivery obligation under the Securities Act in
connection with resales of Exchange Securities for their own accounts, so long
as the Prospectus otherwise meets the requirements of the Securities Act.


(b)      In light of the above, and notwithstanding the other provisions of this
Agreement, the Issuers agree to amend or supplement the Prospectus contained in
the Exchange Offer Registration Statement, as would otherwise be contemplated by
Section 3(i), for a period of up to 180 days after the last Exchange Date (as
such period may be extended pursuant to the penultimate paragraph of Section 3
of this Agreement), if requested by the Initial Purchasers or by one or more
Participating Broker-Dealers, in order to expedite or facilitate the disposition
of any Exchange Securities by Participating Broker-Dealers consistent with the
positions of the Staff recited in Section 4(a) above. The Issuers further agree
that Participating Broker-Dealers shall be authorized to deliver such Prospectus
during such period in connection with the resales contemplated by this Section
4.


(c)      The Initial Purchasers shall have no liability to any Issuer, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) above.

13

--------------------------------------------------------------------------------


 
5.      Indemnification and Contribution.  (a)  Each Issuer and each Guarantor,
jointly and severally, agrees to indemnify and hold harmless each Initial
Purchaser and each Holder, their respective affiliates, directors and officers
and each Person, if any, who controls any Initial Purchaser or any Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or any Prospectus or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser or any Holder furnished to the Issuers in writing through the
Representatives or any selling Holder expressly for use therein; provided, that
with respect to any such untrue statement in or omission from any preliminary
prospectus, the indemnity agreement contained in this paragraph (a) shall not
inure to the benefit of any Initial Purchaser or Holder (or any of their
affiliates, directors and officers and each person, if any, who controls such
Initial Purchaser or Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) in connection with the sale of Securities
by an Initial Purchaser or Holder, to the extent that such untrue statement or
omission was corrected in a prospectus supplement or a free-writing prospectus
delivered to the Person asserting such loss, claim, damage or liability prior to
the time of sale of such Securities. In connection with any Underwritten
Offering permitted by Section 3, the Issuers and the Guarantors, jointly and
severally, will also indemnify the Underwriters, if any, selling brokers,
dealers and similar securities industry professionals participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement.


(b)      Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, the Guarantors, the Initial Purchasers and the other
selling Holders, their respective affiliates, the directors of the Issuers, each
officer of the Issuers who signed the Registration Statement and each Person, if
any, who controls the Issuers, the Guarantors, any Initial Purchaser and any
other selling Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the Issuers
in writing by such Holder expressly for use in any Registration Statement and
any Prospectus.

14

--------------------------------------------------------------------------------


 
(c)      If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 5 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 5. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding, as incurred. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Initial
Purchaser, its affiliates, directors and officers and any control Persons of
such Initial Purchaser shall be designated in writing by the Representatives (y)
for any Holder, its affiliates, directors and officers and any control Persons
of such Holder shall be designated in writing by the Majority Holders and (z) in
all other cases shall be designated in writing by the Issuers. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

15

--------------------------------------------------------------------------------


 
(d)      If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Issuers and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Issuers
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative fault of the Issuers and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Issuers and the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.


(e)      The Issuers, the Guarantors and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.


(f)      The remedies provided for in this Section 5 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

16

--------------------------------------------------------------------------------


 
(g)      The indemnity and contribution provisions contained in this Section 5
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Initial Purchasers or any Holder, their respective affiliates or any Person
controlling any Initial Purchaser or any Holder, or by or on behalf of the
Issuers, their respective affiliates or the officers or directors of or any
Person controlling the Issuers, (iii) acceptance of any of the Exchange
Securities and (iv) any sale of Registrable Securities pursuant to a Shelf
Registration Statement.


6.      General.


(a)      No Inconsistent Agreements. The Issuers and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by any Issuer
or any Guarantor under any other agreement and (ii) neither any Issuer nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.


(b)      Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Issuers have obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or consent;
provided that no amendment, modification, supplement, waiver or consent to any
departure from the provisions of Section 5 hereof shall be effective as against
any Holder of Registrable Securities unless consented to in writing by such
Holder. Any amendments, modifications, supplements, waivers or consents pursuant
to this Section 6(b) shall be by a writing executed by each of the parties
hereto.


(c)      Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Issuers by
means of a notice given in accordance with the provisions of this Section 6(c),
which address initially is, with respect to the Initial Purchasers, the address
set forth in the Purchase Agreement; (ii) if to the Issuers, initially at the
Issuers’ address set forth in the Purchase Agreement and thereafter at such
other address, notice of which is given in accordance with the provisions of
this Section 6(c); and (iii) to such other persons at their respective addresses
as provided in the Purchase Agreement and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section 6(c).
All such notices and communications shall be deemed to have been duly given at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

17

--------------------------------------------------------------------------------


 
(d)      Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Issuers or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.


(e)      Purchases and Sales of Securities. The Issuers shall not, and shall use
their reasonable best efforts to cause their affiliates (as defined in Rule 405
under the Securities Act) not to, purchase and then resell or otherwise transfer
any Registrable Securities.


(f)      Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Issuers, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.


(g)      Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


(h)      Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.


(i)      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


(j)      Miscellaneous. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof and supersedes all oral statements
and prior writings with respect thereto. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable or against public policy, the
remainder of the terms, provisions, covenants and restrictions contained herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Issuers and the Initial Purchasers shall endeavor in good
faith negotiations to replace the invalid, void or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, void or unenforceable provisions.

18

--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the parties have executed this Agreement
as of the date first written above.



  ATLAS PIPELINE PARTNERS, L.P.  
 
By:
Atlas Pipeline Partners, GP, LLC
its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
    ATLAS PIPELINE FINANCE CORPORATION          
 
By:
 
 
 
 
Name:
 
 
 
Title:
            ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.  
 
By:
Atlas Pipeline Partners, GP, LLC
its General Partner
         
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
    ELK CITY OKLAHOMA GP, LLC          
 
By:
 
 
 
 
Name:
 
 
 
Title:
 


19

--------------------------------------------------------------------------------





  ELK CITY OKLAHOMA PIPELINE, L.P.  
 
By:
Elk City Oklahoma GP, LLC
its General Partner
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
         
 
ATLAS PIPELINE MID-CONTINENT LLC
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
    ATLAS ARKANSAS PIPELINE LLC  
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
    ATLAS PIPELINE NEW YORK, LLC  
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
            ATLAS PIPELINE OHIO, LLC  
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 


20

--------------------------------------------------------------------------------





  ATLAS PIPELINE PENNSYLVANIA, LLC  
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 


21

--------------------------------------------------------------------------------




Confirmed and accepted as of the date
first above written:


WACHOVIA CAPITAL MARKETS, LLC



 
For itself and on behalf of the several
   
Initial Purchasers listed on Schedule II
       
By:
 
   
Name:
   
Title:
 


22

--------------------------------------------------------------------------------




BANC OF AMERICA SECURITIES LLC



 
For itself and on behalf of the several
   
Initial Purchasers listed on Schedule II
       
By:
 
   
Name:
   
Title:
 

 
23

--------------------------------------------------------------------------------


 
SCHEDULE I


GUARANTORS


ATLAS PIPELINE OPERATING PARTNERSHIP, LP
ATLAS PIPELINE MID-CONTINENT LLC
ELK CITY OKLAHOMA GP, LLC
ATLAS ARKANSAS PIPELINE LLC
ELK CITY OKLAHOMA PIPELINE LTD.
ATLAS PIPELINE NEW YORK, LLC
ATLAS PIPELINE OHIO, LLC
ATLAS PIPELINE PENNSYLVANIA, LLC


24

--------------------------------------------------------------------------------


 
SCHEDULE II


INITIAL PURCHASERS


Wachovia Capital Markets, LLC


Banc of America Securities LLC


Lehman Brothers Inc.
 
25

--------------------------------------------------------------------------------

 